                UNITED STATES COURT OF INTERNATIONAL TRADE




 ONE WORLD TECHNOLOGIES, INC.,

         Plaintiff,

 v.

 UNITED STATES, UNITED STATES
 DEPARTMENT OF HOMELAND
 SECURITY, UNITED STATES
 CUSTOMS AND BORDER
 PROTECTION, and ACTING                            Before: Jennifer Choe-Groves, Judge
 COMMISSIONER KEVIN K.
 MCALEENAN,                                        Court No. 19-00017

         Defendants,

 THE CHAMBERLAIN GROUP,
 INC.UNITED STATES and
 INTERNATIONAL TRADE
 COMMISSION

         Defendant-Intervenors.




                                             ORDER
       In conformity with the opinion issued on this date, it is hereby

       ORDERED that Defendants’ Motion to Dismiss, ECF No. 58, is denied, and it is further

       ORDERED that Plaintiff’s Motion for a Temporary Restraining Order and Preliminary

Injunction, ECF No. 7, is granted in part. Defendants, including all officials of the United States,

United States Department of Homeland Security, United States Customs and Border Protection,

and Acting Commissioner Kevin K. McAleenan, are hereby enjoined from taking any action to

seize the merchandise contained in the entries at issue in this case, specifically, Entry Nos. 442-
Court No. 19-00017                                                                               Page 2


75658274, 442-75658266, 442-75661187, and 442-75661948, and from taking any other action

that may affect the disposition of that merchandise to Plaintiff’s disadvantage; it is further

        ORDERED that Defendants’ Motion to Strike Demand for Jury Trial, ECF No. 58, is

denied as moot; and it is further

        ORDERED that discovery shall be complete by May 10, 2019; and it is further

        ORDERED that dispositive motions, if any, shall be filed on or before June 10, 2019;

and it is further

        ORDERED that pursuant to CIT Rule 16(b), the Parties shall confer and file a joint

proposed scheduling order consistent with this order by March 20, 2019. The Parties shall

provide the court with agreed-upon deadlines for the following:

        1.      Any motions regarding the pleadings or other preliminary matters shall be filed on

or before ____________;

        2.      Discovery shall be completed by May 10, 2019;

                a. Interrogatories and document requests shall be served on or before

____________;

                b. Responses to interrogatories and document requests shall be served on or

before ____________;

                c. Depositions of factual and 30(b)(6) witnesses shall be completed on or before

____________;

                d. If applicable, Plaintiff’s expert report shall be due on or before ____________;

                e. If applicable, Defendant’s expert report shall be due on or before

        ____________;
Court No. 19-00017                                                                           Page 3


              f. Depositions of expert witnesses shall be completed on or before

       ____________;

       3.     Any motions regarding discovery shall be filed on or before ____________;

       4.     Dispositive motions, if any, shall be filed on or before June 10, 2019, and a brief

in response to a dispositive motion may include a dispositive cross-motion; and

       5.     Briefs in response to dispositive motions shall be filed on or before

____________;

       6.     Reply briefs shall be filed on or before ____________;

       7.     Any motion for oral argument shall be filed on or before ____________; and

       8.     If no dispositive motions are filed, a request for trial, if any, accompanied by a

proposed order governing preparation for trial, shall be filed on or before ____________.



                                                                 /s/ Jennifer Choe-Groves
                                                                 Jennifer Choe-Groves, Judge


Dated: March 11, 2019
       New York, New York
